Citation Nr: 0327124	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  01-09 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection on direct and secondary 
bases for a right knee disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1998 to August 
2000.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in May 2002, when it encompassed the issues 
of entitlement to service connection for right knee and right 
shoulder disorders, which were remanded to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, so that additional development actions could be 
undertaken.  In addition, the issues of entitlement to 
service connection for bronchitis, a neck disorder, and 
headaches were remanded to the RO, pursuant to the holding in 
Manlincon v. West, 12 Vet. App. 238 (1999).  

On remand, the RO furnished to the veteran a statement of the 
case in November 2002 as to his claims for service connection 
for bronchitis, a neck disorder, and headaches, but an appeal 
to these issues was not thereafter perfected.  Accordingly, 
they are not now before the Board.

By rating action in April 2003, the RO granted entitlement of 
the veteran to service connection for a right shoulder 
disorder, thereby removing such claim from the Board's 
appellate jurisdiction.  Following the RO's attempts to 
complete the requested actions as to the veteran's claim for 
service connection for a right knee disorder, the case was 
returned for further review.


REMAND

As noted in correspondence, dated in September 2002 and June 
2003, from the RO to the veteran, there has been a change in 
the law during the pendency of his claim.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), significantly added to the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  This law redefined the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  

In the above-referenced letters of September 2002 and June 
2003, the veteran was afforded appropriate "Quartuccio 
sufficient" notice of the VCAA.  This included notice of 
what evidence was needed to substantiate his claim, notice of 
what portion of that necessary evidence he was required to 
submit, and notice of what portion of that evidence VA will 
secure.  See Quartuccio v. Principi, 16 Vet. App. 183(2002).  
In the letter of September 4, 2002, the veteran was also 
informed that he had to respond by November 15, 2002, with 
additional pertinent evidence or information or the claim 
would be decided based on the current record.  In the RO's 
correspondence of June 17, 2003, he was advised to respond 
within 30 days or the RO may process his claim based on the 
record as then constituted.  He was alternatively notified by 
such letter that he could take longer than 30 days to respond 
but that he should attempt to submit applicable evidence or 
information within one year from the date, otherwise 
unspecified, of the RO's first letter about what he needed to 
support the claim herein at issue.  

In September 2003, the Federal Circuit in Paralyzed Veterans 
of America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007-10, 2003 U.S. App. LEXIS 19540 (Fed. Cir. Sep. 22, 2003) 
(PVA), held that the provisions of 38 C.F.R. § 3.159(b)(1) 
(2003) which authorized VA to enter a decision if a response 
to a VCAA notice letter was not filed with VA within 30 days 
was invalid as contrary to the provisions of 38 U.S.C.A. 
§ 5103(a) (West 2002).  As such, remand is required to ensure 
compliance with 38 U.S.C.A. § 5103.

Other development is likewise in order.  Specifically, it is 
noted that the Board in its May 2002 remand requested input 
from a VA medical professional as to the relationship between 
any diagnosed right knee disorder and the appellant's period 
of military service, as well as the relationship between any 
diagnosed right knee disorder and his service-connected left 
knee lateral meniscus tear with chondromalacia.  A December 
2002 VA examination yielded a diagnosis of a bilateral 
lateral meniscal tear and the following opinion from the 
examiner:  

Right knee: for some in their 20's a meniscus 
injury/tear is more likely an acute injury.  
There is no documentation to support a right knee 
injury and is not likely related to the left 
knee.

Such opinion is not responsive to the Board's queries and 
clarification is necessary, particularly in light of in-
service complaints and findings involving the right knee 
during the period from May to December 1999, inclusive of the 
veteran's November 1999 report that he injured the right knee 
when taking a misstep and having the knee bend backwards.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO must send to the veteran a 
letter notifying him that he has one 
year to submit pertinent evidence needed 
to substantiate his claim.  The date of 
mailing the letter to the veteran begins 
the one-year period.  Inform the veteran 
that the RO will hold the case in 
abeyance until the one-year period has 
elapsed, or until he waives in writing 
the remaining term.  Inform him that 
submitting additional evidence is 
insufficient to waive the one-year 
waiting period.  Further, regardless 
whether the veteran submits additional 
evidence or argument in support of his 
claim, if he desires to expedite Board 
review of his claim, the veteran must 
personally and specifically waive in 
writing any remaining response time.  
PVA.

2.  The RO must obtain any and all 
records, not already on file, regarding 
recent VA medical treatment of the 
veteran's left and right knee disorders, 
including the report of the magnetic 
resonance imaging study referenced in 
the VA medical examination of December 
2002.  Once obtained, such records must 
be made a part of the veteran's claims 
folder.

3.  Thereafter, the RO should return the 
claims folder and the December 2002 VA 
examination report to VA examiner D. 
Willis, for the preparation of an 
addendum to her earlier report.  If 
additional examination is found to be 
necessary for preparation of an addendum, 
or in the event that D. Willis is 
unavailable, further evaluation of the 
veteran must be undertaken by an 
orthopedist.  In any event, the reviewing 
examiner must specifically address and 
provide a professional opinion, with full 
supporting rationale, as to each of the 
following:

(a)  Is it at least as likely 
as not that the veteran's 
current right knee disorder, 
diagnosed as a lateral meniscal 
tear, had its onset during his 
period of active duty from July 
1998 to August 2000, or is 
otherwise related to his period 
of service or any event 
thereof?  In responding, the 
examiner is to discuss the in-
service complaints and findings 
pertaining to the right knee, 
inclusive of those relating to 
a November 1999 injury, as well 
as the postservice course of 
treatment of the veteran's 
right knee complaints.  

(b)  Is it at least as likely 
as not that the veteran's 
current right knee disorder, 
diagnosed as a lateral meniscal 
tear, is the direct result of 
his service-connected left knee 
disorder?

(c)  Is it at least as likely 
as not that the veteran's 
current right knee disorder, 
diagnosed as a lateral meniscal 
tear, has increased in severity 
as a result of his service-
connected left knee disorder, 
so as to constitute an 
aggravation thereof?

Use by the examiner of the 
italicized language in 
responding is required.

4.  Following the completion of the 
foregoing, the RO must readjudicate the 
issue of the veteran's entitlement to 
service connection for a right knee 
disorder on direct and secondary bases, 
based on all of the evidence on file and 
all applicable legal authority.  If the 
benefit sought on appeal continues to be 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case citing 
all pertinent evidence and dispositive 
legal authority.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  The law requires full compliance 
with all orders in this remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  

	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




